Citation Nr: 1634092	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDING OF FACT

Competent evidence shows that the Veteran has tinnitus that has been related medically to excessive noise exposure during his period of service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.


Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his tinnitus is related to his exposure to military noise exposure.  In his application filed in December 2011, he asserted that he had ringing in his ears which began in 1966, and that he has had no treatment for the condition.  In a February 2012 statement, he related that his primary job in service was as a crewman on a crash fire truck at an airbase, where he worked shifts on the airfield runway "hot spot," which was within 100 feet of the runways.  In that position, he was subjected to the noise of departing jet aircraft, without the benefit of any issued hearing protection.  He stated that in 1966 at the DaNang airbase in Vietnam  his ears were ringing and bothering him to such a degree that he requested to go to sick bay, where he saw a doctor who looked in his ears and returned him to duty.  He said he told the doctor about the ringing in his ears, and he thinks the doctor had advised him to rest and stay away from the noise if he could.  He claimed that his ears were still ringing 46 years later.  

The Veteran served on active duty in the Marine Corps from October 1964 to October 1968, to include a tour of duty in Vietnam.  His military occupational specialty (MOS) was aircraft crash fire and rescue man.  The service treatment records do not show any complaints or diagnosis of ringing in the ears or tinnitus, including at the time of physical examinations during enlistment in September 1964 and separation in October 1968.  In November and December 1964, he was treated for a superficial abscess that involved the external right ear; there was no mention of tinnitus or ringing in the ears.  Therefore, on the basis of the service records alone, tinnitus was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

After service, the Veteran in December 2011 filed an application, claiming service connection for "ringing in ears," and indicating that his condition began in 1966.  VA outpatient records show that in January 2012, he was seen as a new patient at VA.  He complained of constant tinnitus at that time.  In clinic notes of March 2012 and April 2012, tinnitus was indicated; and tinnitus has been on the Veteran's VA problem list since March 2012.  He underwent a VA audiological examination in May 2012, at which time the diagnoses were bilateral sensorineural hearing loss (in the frequency range of 6000 Hertz or higher) and tinnitus.  In June 2013, the Veteran sought treatment from a private healthcare provider, P. Borgesen, DDS, M.D., of Arizona ENT, who diagnosed subjective tinnitus.  The same provider completed VA Form 21-0960N-1, Ear Conditions Disability Benefits Questionnaire, in July 2013, on which he noted the Veteran's diagnosis of tinnitus.  The record does not document any complaint of ringing in the ears prior to December 2011 or any diagnosis of tinnitus prior to 2012.  

Given the definitive evidence of a current disability, the Board now turns to the question of whether service connection for the current tinnitus may be granted on the basis that the claimed disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  

In that regard, the record contains both VA and private medical opinions that address the question of the etiology of the Veteran's tinnitus.  In the May 2012 VA examination report, the examiner determined that she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She explained that it was not possible to determine if the tinnitus was related to in-service noise exposure, due to the fact that there was no documentation of tinnitus in the service treatment records and in consideration of the Veteran's history of in-service and post-service noise exposure.  Dr. Borgesen opined in June 2013 that the Veteran's hearing loss [presumably referring to the diagnosed subjective tinnitus, as that was the condition he was evaluating] was "largely due to loud noise which [the Veteran] certainly experienced in the service."  There are no other opinions addressing etiology of record.  

After careful consideration of the opinions, as well as the Veteran's own statements to the effect that he has experienced ringing in his ears ever since 1966, it is the judgment of the Board that the competent evidence is at least in equipoise that the origin of the Veteran's diagnosed tinnitus is traceable to his period of military service.  

First, the Board finds that the record is consistent with the Veteran's claimed exposure to excessive noise in service.  His MOS, which essentially placed him adjacent to aircraft and runways in Vietnam, and his statements to the effect that his exposure to noise from the flight line led him to seek medical assistance due to ringing in his ears, are deemed credible.  There is no evidence in the record that casts doubt with regard to his assertions.  Also, the Board observes that tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (Veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  In other words, the Veteran is competent to state that he experienced ringing in his ears - tinnitus - during service, and that he continued to experience ringing ever since service, despite the absence of contemporaneous evidence to document the condition.  Therefore, the critical question is whether the current tinnitus was caused by the in-service noise exposure.  

Second, the Board finds that there is satisfactory evidence in one of the two medical opinions of record that the Veteran's current tinnitus is related to the in-service noise exposure.  The VA opinion of May 2012, on the one hand, is not the supportive opinion.  The VA examiner reviewed the Veteran's claims file, wherein she remarked about normal audiograms (for rating purposes) during service but with significant shifts in hearing noted at 4000 Hertz upon separation bilaterally.  She took note of the Veteran's MOS and his reported exposure to aircraft engine noise during service without hearing protection, as well as his post-service occupation working for the fire department and his recreational shooting/hunting noise exposure, for which he wore hearing protection.  She also related the Veteran's report of the presence of bilateral, constant tinnitus since the 1960s.  With such history and her physical evaluation of the Veteran, she was unable to offer an opinion that was favorable to the Veteran's claim because she felt that any determination would be purely speculative.  It is emphasized that service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  

However, Dr. Borgesen, on the other hand, provided a more decisive opinion, believing that the tinnitus was due "largely" to in-service noise exposure.  This finding is clearly conclusive and not based on conjecture.  The Board is cognizant that the private provider did not have the benefit of reviewing the claims file before rendering his opinion, but he did conduct a comprehensive examination of the Veteran for the purpose of providing an opinion.  During such examination, he noted the Veteran's reports of exposure to loud noise from the runways in service without hearing protection and of his complaints of tinnitus at that time.  This is consistent with the Veteran's statements of his experiences during service and with his MOS that likely involved excessive noise exposure.  In other words, the foundation for the private opinion does not deviate from that of the VA opinion, despite the fact that the private physician did not discuss any post-service noise exposure.  On balance, the Board finds the private opinion to be of more than limited probative value.   

Considering all the evidence, including the lay and medical evidence, and extending the benefit of the doubt to this claim in accordance with 38 U.S.C.A. § 5107(b), the Board concludes that the Veteran's diagnosed tinnitus is shown to be etiologically related to his period of service; that is, his tinnitus is shown to have been incurred therein.  Accordingly, the claim of entitlement to direct service connection under 38 C.F.R. § 3.303(d), based on a disability first diagnosed after service being related to service, is substantiated, and the Veteran's appeal is granted.  


ORDER

The appeal seeking service connection for tinnitus is granted.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


